Citation Nr: 1213081	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  11-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record.

This case was previously before the Board in January 2012 when the Board reopened and remanded the Veteran's previously denied claim. The Board directed that the Veteran undergo a VA examination.  The RO has complied with the remand directives.  
 
As it noted in January 2012, the Veteran raised a claim under 38 U.S.C.A. § 1151 for a back disorder.  In September 2011, the Decision Review Officer (DRO) recharacterized the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder to entitlement to "[s]ervice connection for a back condition (now claimed as secondary to high dose steroids prescribed by VA for non-service connected emphysema/chronic obstructive pulmonary disease (COPD)[)]"and issued a supplemental statement of the case on the recharacterized issue. 

However, the recharacterized issue is by law a new claim under a separate and distinct statutory entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a low back disorder - it is not a claim of service connection. See 38 U.S.C.A. § 1151 ((providing in part that compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected, but that focus of such inquiry is on whether the qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable)). 

The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issue adjudicated on the merits. It is not properly before the Board and is REFERRED to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have a back disorder that was incurred during, or is etiologically related to, his period of service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in July 2011 and February 2012.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service connection claim

The Veteran contends that he has a low back disorder as due to an injury incurred during service.  As the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's back disorder and his period of service, his claim is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records contain no evidence of a back injury or disorder during service.  His April 1946 separation examination shows a normal evaluation of his spine.  

Post service treatment records show a September 1995 VA radiographic report which revealed minor facet degenerative change at L1-2, minimal facet degenerative changes at L3-4, a mild lateral disc bulge on the left at L4-5, and degenerative facet changes at L5-S1.  

A November 2002 VA primary care treatment note documented the Veteran's complaints of back problems after falling from a ladder, along with a history of past back problems.  A November 2002 VA radiographic report detailed the findings from an x-ray of the lumbar spine, including mild osteoporosis, mild degenerative changes of the lumbar spine, and "slight to moderate compression of the lower thoracic and lumbar vertebral bodies most likely due to osteoporosis and/or old trauma."

The Veteran underwent a July 2011 VA spine examination.  The report revealed the Veteran had or was diagnosed with a thoracolumbar spine disorder, including lumbar radiculopathy, degenerative disc disease at the thoracolumbar spine, and vertebral fractures. The Veteran claimed that he injured his back during service when he fell backwards on a log. He indicated that he was not seen or treated for his back injury, and his back pain subsided with rest. No opinion was provided as to whether the Veteran's back disorder was due to an in-service injury or any other incident of service.  

In a November 2011 statement, the Veteran elaborated on his claimed in-service back injury. He related that he injured his back while serving overseas. He reported that he slipped and fell over a log while performing a drill exercise. He alleged that he went to the sick bay and he was put under a heat lamp. When no one responded to his complaints that the heat lamp was burning his back, he crawled out from underneath the lamp and left sick bay.

Another VA examination was conducted in February 2012.  The Veteran reported first noting pain while doing an obstacle course in service.  He stated that he tried to jump over a log, tripped, and struck his back on the log.  He reported being evaluated by a medic and treated with a heat lamp.  He also stated that another soldier who worked at the fitness center helped him adjust his back.  The Veteran then reported again experiencing back pain in the late 1980's.  

The examiner conducted a physical examination and diagnosed the Veteran with degenerative disc disease of the lumbar spine, compression fractures, anterolisthesis L5 on S1, retrolisthesis of L3 on L4; L4-L5 superimposed ligamentum flavum hypertrophy causing borderline canalicular spinal stenosis; and lumbar radiculopathy of the right lower extremity.  

The examiner opined that the Veteran's disorder was less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for this opinion, the examiner stated that although the Veteran's lay evidence regarding his reported in-service fall was considered, he did not report back pain until the 1980's, 40 years after his discharge from service.  Based on the normal separation examination and the lack of continuity of symptomatology, the examiner opined that the Veteran did not have a chronic back disorder due to service.  

The examiner opined that the Veteran's disorders are most commonly related to aging.  Specifically, a 1995 CT scan showed mild degenerative changes at the facet joints and the primary cause of facet arthroplasty is spinal degeneration, which typically occurs later in life.  He also noted that a 2002 x-ray showed mild osteoporosis and mild compression fractures; that compression fractures are most often caused by soft, weakened bones due to osteoporosis; and that aging is the most common cause of degenerative disc disease.

Based on the evidence of record, the preponderance of the evidence is against the Veteran's claim.  As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran did not allege a continuity of symptoms from service till the present.  Instead, he stated that he was injured in service and then did not experience any back pain until the late 1980's, which was 40 years after his discharge from service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

Finally, while the February 2012 VA examiner acknowledges that the Veteran's back disorder can be caused by injury, fractures, or disc problems, the more likely cause of his disorders based on the objective clinical evidence is the Veteran's age.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the etiology of his disability.  While the Board finds the Veteran competent to testify as to his symptoms, the February 2012 VA examiner's opinion, which directly addresses the objective medical evidence and is supported by a clear rationale, is more probative as to etiology than the Veteran's theory of the etiology of his back disorder.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  

As there is no favorable medical evidence linking the current back disorder to the Veteran's period of service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). Therefore, the Veteran's claim of service connection for a back disorder is denied.  


ORDER

Service connection for a back disorder is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


